Opinion issued June 9, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-01061-CR
                            ———————————
                         ARLENE R. YORK, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Case No. 1466054



                          MEMORANDUM OPINION

      Appellant, Arlene R. York, pursuant to an agreement with the State, pleaded

guilty to the felony offense of assault on a public servant.1 On August 10, 2015, the



1
      See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(1) (Vernon Supp. 2015).
trial court signed an order, deferring adjudication of appellant’s guilt, placing her on

community supervision for a term of four years, and assessing a fine of $400.00.

The trial court certified that this is a plea-bargained case and appellant has no right

of appeal. On December 11, 2015, appellant filed a pro se notice of appeal.

      We dismiss the appeal.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Because the trial court signed the order of deferred adjudication on August

15, 2015, appellant’s notice of appeal was due no later than September 14, 2015.

See TEX. CODE CRIM. PROC. ANN. art. 44.02 (Vernon 2006); TEX. R. APP. P. 26.2(a);

see also Dillehey v. State, 815 S.W.2d 623, 626 (Tex. Crim. App. 1991) (allowing

appeal from order deferring adjudication of guilt). Appellant’s notice of appeal, filed

on December 11, 2015, was untimely, and we do not have jurisdiction to consider

the appeal.

      Moreover, the trial court’s certification states that this is a plea bargain case

and appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). “[I]n a plea-

bargain case for deferred adjudication community supervision, the plea bargain is

complete at the time the defendant enters [her] plea of guilty in exchange for deferred

adjudication community supervision.” Hargesheimer v. State, 182 S.W.3d 906, 913

                                           2
(Tex. Crim. App. 2006). Accordingly, rule 25.2 restricts appeal when a defendant

appeals placement on deferred adjudication community supervision. Id. Here, the

record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,

615 (Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”).

      We dismiss the appeal for want of jurisdiction and dismiss as moot any

pending motions.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3